Citation Nr: 0213841	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  97-33 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected right shoulder impingement syndrome and 
bursitis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to August 
1996.  

This case is before the Board of Veterans' Appeals (Board) in 
connection with a 1997 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that in March 2002, the veteran submitted a 
Statement in Support of Claim (VA Form 21-4138) in which she 
expressed disagreement with the denial of her claim for 
entitlement to service connection for irritable bowel 
syndrome.  A review of the record reflects that a March 2000 
rating decision determined that new and material evidence had 
not been presented to reopen her claim of entitlement to 
service connection for irritable bowel syndrome.  The March 
2002 communication from the veteran was received more than 
one year after notification of the March 2002 rating decision 
and therefore does not constitute a timely notice of 
disagreement to that rating decision.  See generally 38 
U.S.C.A. § 7105 (West 1991).  Accordingly, a remand to the RO 
is not required.  However, to the extent that the veteran's 
March 2002 statement may be considered another request to 
reopen the irritable bowel syndrome claim; this matter is 
referred to the RO for appropriate action.  

Additionally, in a July 2002 statement to the Board, the 
veteran indicated that she wanted the issues of irritable 
bowel syndrome, thoracic outlet syndrome, and "TMJ" joint 
pain on the right secondary to thoracic outlet syndrome to be 
considered.  These matters have also referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied 
entitlement to service connection for chronic impingement 
syndrome and bursitis of the right shoulder.  The appellant 
filed a notice of disagreement as to the denial of that claim 
in June 1997.

2.  In an August 1997 rating decision, the RO granted 
entitlement to service connection for chronic impingement 
syndrome and bursitis of the right shoulder, evaluated as 20 
percent disabling, effective from August 7, 1996.

3.  The appellant did not file a notice of disagreement as to 
the assigned evaluation for service-connected chronic 
impingement syndrome and bursitis of the right shoulder 
within one year of the notice of the August 1997 rating 
decision.  


CONCLUSION OF LAW

There is no appeal pending before the Board concerning the 
issue of entitlement to an evaluation in excess of 20 percent 
for service-connected right shoulder impingement syndrome and 
bursitis.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that in an April 1997 rating 
decision, the RO denied entitlement to service connection for 
chronic impingement syndrome and bursitis of the right 
shoulder.  The appellant filed a notice of disagreement as to 
the denial of that claim in June 1997.  In an August 1997 
rating decision, the RO granted entitlement to service 
connection for chronic impingement syndrome and bursitis of 
the right shoulder, evaluated as 20 percent disabling, 
effective from August 7, 1996.  Although the RO issued a 
statement of the case as to the issue of entitlement to an 
increased evaluation for service-connected chronic 
impingement syndrome and bursitis of the right shoulder, the 
record does not reflect that the appellant filed a notice of 
disagreement as to the compensation level assigned for the 
right shoulder disability.  

In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), it was 
held that where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability.  See also Barrera v. 
Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997).  The Board 
recognizes that a substantive appeal was received in November 
1997; however, the appellant's statements attached to the VA 
Form 9 refer only to stomach and sinus problems and make no 
reference to the right shoulder or any disagreement as to the 
assigned evaluation for chronic right shoulder impingement 
syndrome and bursitis.  

Applicable regulations provide that a notice of disagreement 
must express disagreement with an adjudicative determination 
and a desire to contest the results.  If adjudicative 
determinations were made on several issues at the same time, 
specific determinations with which the claimant disagrees 
must be identified.  Additionally, a notice of disagreement 
must be filed within one year form the date that the agency 
of original jurisdiction mailed notice of the determination 
to the claimant.  See 38 C.F.R. § 20.201, 20.302.  

In letters dated in May 2002 and July 2002, the Board 
notified the veteran and her representative of its intent to 
consider dismissal of the issue of entitlement to an 
evaluation in excess of 20 percent for service-connected 
right shoulder impingement syndrome and bursitis.  The Board 
gave the appellant and her representative an opportunity to 
submit evidence and argument on the matter; however, no 
response was received.  See Marsh v. West, 11 Vet. App. 468, 
471 (1998).  

In light of the evidence of record, the Board finds that the 
appellant did not file a timely notice of disagreement as to 
the issue of entitlement to an evaluation in excess of 20 
percent for service-connected right shoulder impingement 
syndrome and bursitis.  The Board's appellate jurisdiction is 
predicated on receipt of a timely notice of disagreement 
followed by receipt of a timely substantive appeal after a 
statement of the case has been issued.  Without a notice of 
disagreement, the Board is without jurisdiction to review the 
RO's determination.  Accordingly, the Board concludes that 
there is no appeal pending before it concerning the issue of 
entitlement to an evaluation in excess of 20 percent for 
service-connected right shoulder impingement syndrome and 
bursitis.  


ORDER

The issue of entitlement to an evaluation in excess of 20 
percent for service-connected right shoulder impingement 
syndrome and bursitis is dismissed for lack of jurisdiction.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

